DETAILED ACTION
This non-final rejection is responsive to the RCE filed 23 August 2021.  Claims 1-6, 9-15, and 18 are pending.  Claims 1 and 10 are independent claims.  Claims 1 and 10 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and are partially persuasive.
Applicant argues (pgs. 9-14) that the cited references do not teach the newly added limitation.
Examiner agrees.  Accordingly, a new reference, Kohli (US 2019/0060001 A1), has been added to the rejection, as further detailed below.
Further, Applicant argues (pgs. 10-11) that there’s no suggestion for the combination of Vrba and Fukuzawa.
However, as provided below, both Vrba and Fukuzawa teach graphing multi-dimensional data.  Vrba does not explicitly teach storing in memory and using the processor for graphing the data.  Fukazawa provides this additional functionality.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Vrba to include teachings of Fukazawa because the combination would allow easy access to data.
Lastly, Applicant argues (pg. 13) that Aoki is completely silent about a marker memory supplying a data marker to the processor.  However, as provided below, the instant specification defines marker memory in Fig. 1B and pg. 13, lines 1-8 as simply connected to the input unit 16.  Accordingly, Aoiki
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US 2009/0044181 A1) hereinafter known as Vrba in view of Fukazawa (US 2014/0240314 A1) hereinafter known as Fukazawa in view of Olson (US 2004/0111021 A1) hereinafter known as Olson in view of Kohli (US 2019/0060001 A1) hereinafter known as Kohli in view of Aoki (US 2016/0171730 A1) hereinafter known as Aoki.

Regarding independent claim 1, Vrba teaches:
A measurement device for data visualization and three- dimensional display, the measurement device comprising: a measuring unit;  (Vrba: ¶[0019]-¶[0020]; Vrba teaches capturing machine data which includes vibration data, flux data, and voltage data.  The data can be captured by a portable unit or permanently installed vibration monitors.)
… measurement results measured by the measuring unit and which are a function of at least two 10different measurement parameters;  (Vrba: Fig. 9 and ¶[0029]; Vrba teaches measurement data consisting of frequency, seconds and PK-PK displacement.)
… create a three-dimensional, 3D, graph of the measurement results … , and to automatically compute, on the basis of at least one point of interest in the form of a data marker, two cross- 15sections of the 3D graph along different planes, whereby one of the sides of each cross-section terminates at the surface of the 3D graph and includes the position of the at least one data marker; and  (Vrba: Figs. 9-10 and ¶[0028]-¶[0029]; Vrba teaches a selected single data point 31 which is shown by intersecting planes.  The plane follows the contour of the surface plot.)
a display, displaying the 3D graph of the measurement 20results, the at least one data marker and at least one of the cross-sections of the 3D graph associated with the at least one data marker.  (Vrba: Fig. 9 and ¶[0028]-¶[0029]; Vrba teaches a selected single data point 31 which is shown by intersecting planes.  The plane follows the contour of the surface plot.)
…
wherein a profile associated with the measurements in the three dimensions is visualized, and  (The instant specification does not define “profile”.  However, it mentions that intersection shown on the graph makes the profile associated with the measurement visually available to the user.  Thus, “profile” may be interpreted as visualization of data.   Accordingly, Vrba: Fig. 9; Vrba teaches displaying the intersection associated with the data point as well as the data show in 29.)
wherein the display is configured to display multiple points of interest in the form of data markers, determined on the basis of multiple user inputs, and at least one of 30two cross-sections associated with each one of the multiple data markers, whereby the cross-sections are automatically computed by the processor and wherein one of the sides of 20Attorney Docket No.: P9072US00 (E06198/US/PRIO P53278/US) each cross-section terminates at the surface of the 3D graph.  (Vrba: Fig. 13 and ¶[0031]; Vrba teaches multiple cursors for multiple data points.)
...
...

Vrba does not explicitly teach a memory which stores the measurement results and a processor.

However, Fukazawa does teach a memory storing multi-dimensional data and a processor.  (Fukazawa: ¶[0056]; Fukazawa teaches a processor and a memory, which stores measurement data.)


Vrba in view of Fukazawa does not explicitly teach:
wherein the display removes the 3D graph and displays at least one of the cross-sections, preferably each of the cross-sections, associated with the at least one data marker based upon at least one user input set through an input unit, and 

However, Olson teaches:
wherein the display removes the 3D graph and displays at least one of the cross-sections, preferably each of the cross-sections, associated with the at least one data marker based upon at least one user input set through an input unit, and  (Olson: Figs. 2A-2B and 4A-4B; Olson teaches displaying the chart with and without the surface.)

Vrba, Fukazawa, and Olson are in the same field of endeavor as the present invention, as the references are directed to graphing multi-dimensional measurement data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that measures and graphs multi-dimensional data as taught in Vrba with removing the surface data as taught in Olson.  Vrba already teaches retrieving and graphing multi-dimensional measurement data.  However, Vrba does not explicitly teach 
Vrba in view of Fukazawa in view of Olson does not explicitly teach:
wherein the cross-sections are displayed on the display in a transparent fashion if they cover at least one portion of another cross-section located at the back of the 3D graph, wherein transparency is not assigned to the said cross-sections if it does not cover the at least one portion of a cross section at the back; and 


However, Kohli teaches:
wherein the cross-sections are displayed on the display in a transparent fashion if they cover at least one portion of another cross-section located at the back of the 3D graph, wherein transparency is not assigned to the said cross-sections if it does not cover the at least one portion of a cross section at the back; and  (Kohli: ¶[0098]; Kohli teaches selectively rendering surface, e.g. rendering overlapping surfaces transparently and non-overlapping portions opaquely.)

Kohli is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. changing the transparency based on what is presented on the interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that measures and graphs multi-dimensional data using transparent planes in order to be able to view the data as taught in Vrba with further changing the transparency levels based on what is visible as taught in Kohli.  Vrba already teaches using transparent planes to make the data visible to the user.  However, Vrba does not explicitly teach further changing the transparency levels based on what is visible.  Kohli provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art 

Vrba in view of Fukazawa in view of Olson in view of Kohli does not explicitly teach:
a marker memory is connected to the input unit and to a control unit, wherein the control unit receives the at least one data marker from the marker memory and supplies it to the processor and the control unit controls the processor and the display on the basis of user input.


However, Aoki teaches:
a marker memory is connected to the input unit and to a control unit, wherein the control unit receives the at least one data marker from the marker memory and supplies it to the processor and the control unit controls the processor and the display on the basis of user input.  (The instant specification defines marker memory in Fig. 1B and pg. 13, lines 1-8 as simply connected to the input unit 16.  Accordingly, Aoiki: Fig. 1 and ¶[0050]-¶[0053] and ¶[0060]-¶[0064]; Aoki teaches an input device that connects to the operation performing unit and a marker setting unit.  The marker setting unit sets the markers based on the input device input.  The operation further proceeds to the display control unit.)

Vrba, Fukazawa, Olson, and Aoki are in the same field of endeavor as the present invention, as the references are directed to graphing multi-dimensional measurement data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that measures and graphs multi-dimensional data as taught in Vrba with further passing the input data to a marker memory which further passes it on to a control unit which passes it on to the display and processor as taught in Aoki.  Vrba already teaches retrieving and graphing multi-dimensional measurement data and setting markers.  However, Vrba does not explicitly teach further passing the input data to a marker memory which 



Regarding claim 2, Vrba in view of Fukazawa in view of Olson in view of Kohli in view of Aoki teaches the measurement device according to claim 1 (as cited above).

Vrba further teaches:
25wherein the at least one point of interest in the form of a data marker is determined on the basis of at least one user input set through an input unit.  (Vrba: ¶[0004] and ¶[0020]; Vrba teaches selecting points.)


Regarding claim 3, Vrba in view of Fukazawa in view of Olson in view of Kohli in view of Aoki teaches the measurement device according to claim 2 (as cited above).

Vrba further teaches:
wherein the at least one user input comprises selecting one point of interest on the 3D graph displayed on a touch display and/or entering two parameters of interest through an input device.  (Vrba: ¶[0002]; Vrba teaches using a touch screen to provide cursor commands.)


Regarding claim 4, Vrba in view of Fukazawa in view of Olson in view of Kohli in view of Aoki teaches the measurement device according to claim 1 (as cited above).

Vrba further teaches:
wherein the display displays at least portions of at least one of the cross-sections, preferably each of the 5cross-sections, in the 3D graph.  (Vrba: Figs. 9-11; Vrba teaches displaying the data point along with plane cursors which show each cross-section.)


Regarding claim 5, Vrba in view of Fukazawa in view of Olson in view of Kohli in view of Aoki teaches the measurement device according to claim 1 (as cited above).

Vrba further teaches:
wherein the intersection of each of the cross-sections with the 3D graph is displayed by the display, whereby the 10intersection corresponds to the position of the at least one data marker.  (Vrba: Figs. 9-11; Vrba teaches displaying the data point along with plane cursors which show each cross-section.)


Regarding claim 6, Vrba in view of Fukazawa in view of Olson in view of Kohli in view of Aoki teaches the measurement device according to claim 1 (as cited above).

Vrba further teaches:
wherein the display displays the 3D graph and/or at least 15one of the cross-sections, preferably each of the cross- sections, with some transparency to allow simultaneous display.  (Vrba: Figs. 9-11 and ¶[0003]; Vrba teaches displaying the data point along with plane cursors which show each cross-section.  The planes are semi-transparent.)




Regarding claim 9, Vrba in view of Fukazawa in view of Olson in view of Kohli in view of Aoki teaches the measurement device according to claim 1 (as cited above).

Vrba further teaches:
wherein the display displays the 3D graph and/or at least one of the cross-sections, preferably each of the cross- sections, by assigning different transparent values and/or transparent colors to a particular cross-section and/or to the 3D graph.  (Vrba: ¶[0024]; Vrba teaches the plane cursors may be drawn in any color at any desired height.)




Regarding claims 10-15 and 18, this claims recites a method that is performed by the measuring device of claim 1-6 and 9; therefore, the same rationale for rejection applies.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2142